NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOLAN GURDON, AKA Jessie Henson,                 No.   15-70364
AKA David Raymond,
                                                 Agency No. A042-859-656
                Petitioner,

 v.                                              MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Jolan Gurdon, a native and citizen of Jamaica, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for deferral of removal under

the Convention Against Torture (“CAT”). Our jurisdiction is governed by 8


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008), and we deny the petition

for review.

      Substantial evidence supports the agency’s denial of deferral of removal

under CAT because Gurdon failed to establish it is more likely than not he would

be tortured by or with the consent or acquiescence of the government if removed to

Jamaica. See Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011) (finding that

the petitioner’s claims of possible torture were speculative and therefore did not

compel reversal). Gurdon’s contention that the agency insufficiently considered

his CAT claim is not supported by the record. See Cole v. Holder, 659 F.3d 762,

771 (9th Cir. 2011) (the BIA is not required to “discuss each piece of evidence

submitted”).

      PETITION FOR REVIEW DENIED.




                                          2                                   15-70364